CORE MOLDING TECHNOLOGIES, INC.
CASH PROFIT SHARING PLAN
As Amended December 29, 2008

Core Molding Technologies, Inc. has established a cash profit sharing plan for
its officers, key managers, salaried, and non-represented employees, which is
calculated as follows:



  1.   The Company’s Board of Directors establishes a threshold for Earnings
Before Taxes (“EBT”) to provide a reasonable return to the stockholders. The
threshold is based upon an 8% “RONA” (defined as 8% times avg. adjusted assets).
The threshold is estimated as part of the budget process but determined based
upon actual avg. adjusted assets for the payout. Adjusted assets include
accounts receivable, inventory, other current assets, net fixed assets less CIP,
other assets and the NPV of outstanding financed leases.



  2.   A profit sharing pool is created for profits exceeding this threshold.



  3.   The pool will be created from 50% percent of EBT above the threshold
which will be shared with the salaried employees and non-represented employees
in the form of profit sharing.



  4.   The profit sharing pool will be capped at a maximum of 20% of EBT, as
established by the Board of Directors.



  5.   The profit sharing pool is split into four groups, the “officer” group,
“key manager” group, “salary” group, and a “non-represented hourly” group.



  6.   The officer group is initially allocated 25% of the pool; the salary
group is initially allocated 60% of the pool; and the non-represented group is
allocated 15% of the pool. The initial officer and salary pools are reduced by
equal amounts to effect a key management group payout (as a percentage of
earnings) up to 50% of the officer group payout (as a percentage of earnings).
Half of the salary and non-represented pools are ratably allocated to
individuals based upon their regular wages as a percentage of aggregate regular
wages, representing overall company performance. The other half of the salary
and non-represented pools are allocated first to the respective operating unit
based upon the operating unit EBIT as a percentage of all operating unit EBIT,
then to individuals based upon their regular wages as a percentage of aggregate
operating unit regular wages.



  7.   To be eligible to participate in the plan, an individual must be actively
employed on the date of the distribution of the profit sharing or have retired
at the age of 55 or older on or after December 31st of the profit sharing year.
Officers, key managers, salaried, and non-represented employees who become
disabled or die during the profit sharing year will be considered eligible to
participate in the plan. Officers, key managers, salaried, and non-represented
employees who are involuntarily terminated without cause on or after
December 31st of the profit sharing year will be considered eligible to
participate in the plan.



  8.   The profit sharing payment is made to eligible participants on or before
March 31 of the year subsequent to the profit sharing year.

The Board of Directors approves all profit sharing distributions and reserves
the right to change the plan as deemed necessary.

